Name: 2012/91/EU: Council Decision of 23Ã January 2012 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique
 Type: Decision
 Subject Matter: international affairs;  European construction;  Africa;  fisheries
 Date Published: 2012-02-17

 17.2.2012 EN Official Journal of the European Union L 46/3 COUNCIL DECISION of 23 January 2012 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique (2012/91/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 22 November 2007, the Council adopted Regulation (EC) No 1446/2007 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique (1) (the Agreement). A Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement (2) was attached thereto. That Protocol expired on 31 December 2011. (2) The Union negotiated with Mozambique a new Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique (the Protocol), providing EU vessels with fishing opportunities in the waters over which Mozambique have sovereignty or jurisdiction in respect of fisheries. (3) As a result of those negotiations, the Protocol was initialled on 2 June 2011. (4) In order to ensure the continuation of fishing activities of EU vessels, the Protocol should be applied provisionally from the date of its signature, as provided for in Article 15 thereof. (5) The Protocol should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique is hereby authorised on behalf of the Union, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall be applied on a provisional basis as from the signature thereof (3), pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 January 2012. For the Council The President M. GJERSKOV (1) OJ L 331, 17.12.2007, p. 1. (2) OJ L 331, 17.12.2007, p. 39. (3) The date of signature of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council. PROTOCOL setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique Article 1 Period of application and fishing opportunities 1. For a period of three (3) years, the fishing opportunities granted under Article 5 of the Fisheries Partnership Agreement shall be as follows: Highly migratory species (species listed in Annex 1 to the 1982 United Nations Convention on the Law of the Sea): (a) 43 ocean-going tuna seiners; and (b) 32 surface longliners. 2. Paragraph 1 shall apply subject to Articles 5 and 6 of this Protocol. 3. Under Article 6 of the Fisheries Partnership Agreement, and Article 7 of this Protocol, vessels flying the flag of a Member State of the European Union may engage in fishing activities in Mozambique waters only if they are on the list of authorised fishing vessels of IOTC and in possession of a fishing authorisation issued under the conditions established in this Protocol in accordance with the Annex thereto. Article 2 Financial contribution  Methods of payment 1. For the period referred to in Article 1, the total financial contribution referred to in Article 7 of the Fisheries Partnership Agreement shall be EUR 2 940 000 for the whole duration of this Protocol. 2. The total financial contribution shall comprise: (a) an annual amount for access to Mozambique fishing zone of EUR 520 000 equivalent to a reference tonnage of 8 000 tonnes per year; and (b) a specific amount of EUR 460 000 per year for the support and implementation of Mozambique sectoral fisheries policy and maritime policy. 3. Paragraph 1 shall apply subject to Articles 3, 5, 6, 8 and 9 of this Protocol. 4. The European Union shall pay the financial contribution referred to in paragraph 1 at the rate of EUR 980 000 per year during the period of application of this Protocol, corresponding to the total amount fixed in paragraph 2(a) and 2(b) of this Article (i.e. respectively EUR 520 000 and EUR 460 000) 5. If the overall quantity of catches of tuna by European Union vessels in Mozambique fishing zone exceeds 8 000 tonnes per year, the amount of the annual financial contribution for access rights shall be EUR 65 for each additional tonne caught. However, the total annual amount paid by the European Union shall not be more than twice the amount indicated in paragraph 2(a) (i.e. EUR 1 040 000). Where the quantities caught by European Union vessels in the Mozambique fishing zone exceed the quantities corresponding to twice the total annual amount, the amount due for the quantity exceeding that limit shall be paid the following year in line with the provisions of the Annex. 6. Payment shall be made no later than 60 days after this Protocols provisional application as referred in article 15 for the first year, and no later than the anniversary date of this Protocol for the following years. 7. Mozambique shall have full discretion regarding the use to which the financial contribution specified in Article 2 paragraph 2(a) is put. 8. The financial contribution shall be paid or transferred into the single central treasury account. The account number shall be provided by the Mozambique authorities. Article 3 Promoting responsible fishing and sustainable fisheries in Mozambique waters 1. As soon as this Protocol enters into force and no later than three months after that date, the European Union and Mozambique shall agree, within the Joint Committee provided for in Article 9 of the Fisheries Partnership Agreement, on a multiannual sectoral program, according with the Mozambique Fisheries Masterplan and European Commission policy framework, and detailed implementing rules covering, in particular: (a) annual and multiannual guidelines for using the specific amount of the financial contribution referred to in Article 2 paragraph 2(b); (b) the objectives, both annual and multiannual, to be achieved with a view to introduce responsible fishing and sustainable fisheries, taking account of the priorities expressed by Mozambique in its national fisheries policy, and other policies relating to or having an impact on the promotion of responsible fishing and sustainable fisheries, including marine protected areas; (c) criteria and procedures including where appropriate budgetary and financial indicators, for evaluating the results obtained each year. 2. Any proposed amendments to the multiannual sectoral programme must be approved by both Parties within the Joint Committee. 3. Each year, Mozambique may allocate, if necessary, an additional amount to the financial contribution referred to in Article 2 paragraph 2(b) with a view to implementing the multiannual programme. This allocation shall be notified to the European Union. Article 4 Scientific cooperation on responsible fishing 1. The two Parties hereby undertake to promote responsible fishing in Mozambique waters based on the principle of non-discrimination between the different fleets fishing in those waters. 2. During the period covered by this Protocol, the European Union and Mozambique shall endeavour to monitor the state of fishery resources in the Mozambiques fishing zone. 3. Both Parties shall endeavour to respect the resolutions and recommendations of the Indian Ocean Tuna Commission (IOTC) and, the advice of the joint scientific working group provided for by Article 4 paragraph 2 of the Agreement, regarding conservation and responsible management of fisheries. 4. In accordance with article 4 of the Agreement, based on the recommendations and resolutions taken within the IOTC, and the best available scientific advice and, where appropriate, the results of the joint scientific meeting provided for by Article 4 of the Fisheries Partnership Agreement, the two Parties may consult each other within the Joint Committee provided for in Article 9 of the Fisheries Partnership Agreement and, where necessary, agree on the measures to ensure sustainable management of Mozambique fisheries resources. 5. In case EU vessels land their catch in third countries, Mozambique authorities will have the possibilities of observing these landings. Article 5 Adjustment of fishing opportunities by mutual agreement 1. The fishing opportunities referred to in Article 1 may be adjusted by mutual agreement in so far as the recommendations and resolutions of IOTC and the joint scientific working group support that such an adjustment will secure the sustainable management of tuna and tuna-like species in the Indian Ocean. 2. In this case the financial contribution referred to in Article 2 paragraph 2(a) shall be adjusted proportionately and pro rata temporis. However, the total annual amount paid by the European Union shall not be more than twice the figure indicated in Article 2 paragraph 2(a). 3. Both Parties shall notify each other of any changes in their respective fisheries policy and legislation. Article 6 New fishing opportunities 1. In the event that European Union fishing vessels become interested in engaging in fisheries not provided for in Article 1 of the Fisheries Partnership Agreement, the Parties shall consult each other before any possible authorisation is granted for any such activities and, where appropriate, agree on the conditions for such fishing including effecting corresponding amendments to this Protocol and the Annex thereto. 2. The Parties should encourage experimental fishing, especially relating to under exploited deep water species, present in Mozambique waters. To this end, and at the request of one Party, the Parties shall consult each other with a view to determining on a case by case basis, the species, conditions and other parameters that are relevant. 3. The Parties shall carry out experimental fishing in accordance with parameters that will be agreed by both Parties in an administrative arrangement where appropriate. The authorisations for experimental fishing should be agreed for a maximum period of 6 months. 4. In the event that the Parties consider that experimental campaigns have given positive results, the Government of Mozambique may allocate fishing possibilities of the new species to the European Union fleet until the expiration of this Protocol. The financial compensation mentioned in Article 2 paragraph 2(a) of this Protocol shall consequently be increased. Ship-owners fees and conditions as provided for in the Annex shall be amended accordingly. Article 7 Conditions governing fishing activities  Exclusivity clause Without prejudice to Article 6 of the Fisheries Partnership Agreement, European Union vessels may fish in Mozambique waters only if they are in possession of a valid fishing authorisation issued by Mozambique under this Protocol and the Annex thereto. Article 8 Suspension and review of the payment of the financial contribution 1. Notwithstanding the provisions laid out in Article 9 of this Protocol, the financial contribution referred to in Article 2 paragraph 2(a) and (b) shall be reviewed or suspended after consultation between the two Parties: (a) if fishing activities in Mozambique fishing zone are prevented for reasons other than natural phenomena; (b) following significant changes in the policy guidelines of either one of the Parties affecting the relevant provisions of this Protocol. 2. Sectoral policy support results and value for money performances will be assessed by the Government of Mozambique or by an external evaluator to be procured by the government of the Mozambique. The results of this annual evaluation will be analysed in the framework of the Joint Committee as provided for in Article 3 of this Protocol. Consequently if the performances of the sectoral policy support are found to be materially inconsistent with the budgeted program, the European Commission may suspend, totally or partially, the payment of the specific contribution provided for in article 2 paragraph 2(b). 3. Payment of the financial contribution and/or fishing activities may recommence once the situation has returned to the status prior to the occurrence of the abovementioned circumstances and if the two Parties agree to do so following consultation. Article 9 Suspension of the implementation of the Protocol 1. Implementation of this Protocol shall be suspended at the initiative of either one of the Parties subject to consultations between and agreement of the Parties within the Joint Committee provided for in Article 9 of the Agreement: (a) if exceptional circumstances, other than natural phenomena, prevent fishing activities in Mozambique fishing zone; (b) in case the European Union fails to make the payments provided for in Article 2, paragraph 2 (a) for reasons not covered by Article 8 of this Protocol; (c) where a dispute arises between the Parties over the interpretation and implementation of this Protocol and the Annex thereto which cannot be settled; (d) if either one of the Parties does not respect the provisions laid out by this Protocol and the Annex thereto; (e) following significant changes in the policy guidelines of either one of the Parties affecting the relevant provisions of this Protocol; (f) if either one of the Parties ascertains a breach of essential and fundamental elements on human rights as laid out by Article 9 of the Cotonou Agreement, and following the procedure set out in Articles 8 and 96 thereof; (g) in case of non-compliance with the International Labour Organisation Declaration on Fundamental Principles and Rights at Work as provided in Article 3, paragraph 5 of the Fisheries Partnership Agreement. 2. Suspension of implementation of this Protocol shall require the Party concerned to notify its intention in writing at least three months before the date on which the suspension is due to take effect. 3. In the event of suspension of implementation, the Parties shall continue to consult with a view to finding an amicable settlement to their dispute. Where such settlement is reached, implementation of this Protocol shall resume and the amount of the financial contribution shall be reduced proportionately and pro rata temporis according to the period during which implementation of this Protocol was suspended. Article 10 National law 1. The activities of European Union fishing vessels in Mozambiques waters are subject to the laws and regulations of Mozambique unless otherwise provided under this Protocol and the Annex thereto. 2. The authorities of Mozambique shall inform the European Commission of any changes or new legislation regarding the fishery policy. Article 11 Confidentiality The Parties shall ensure that, at any time, all data relating to EU vessels and their fishing activities in the Mozambican waters will be treated as confidential. These data are used exclusively for the implementation of the Agreement and for the purposes of fisheries management, monitoring, control and surveillance with the relevant competent authorities. Article 12 Electronic exchanges of data Mozambique and the European Union will undertake to implement without delay the necessary systems for the electronic exchange of all information and documents related to the implementation of the Agreement. The electronic form of a document at any point will be considered equivalent to the paper version. Both Parties will immediately notify any disruption of a computer system impeding such exchanges. In those circumstances, the information and documents related to the implementation of the Agreement shall be automatically replaced by their paper version in the manner defined in the Annex. Article 13 Duration This Protocol and the Annex thereto shall apply for a period of three (3) years from its provisional application as determined in Article 15, unless notice of termination is given in accordance with Article 14. Article 14 Termination 1. In the event of termination of this Protocol, the Party concerned shall notify the other Party in writing of its intention to terminate it at least six months before the date on which such termination should take effect. 2. Dispatch of the notification referred to in the previous paragraph shall open consultations by the Parties. Article 15 Provisional application This Protocol shall be applied provisionally from the date of its signature but not earlier than 1 January 2012. Article 16 Entry into force This Protocol with its Annex shall enter into force on the date on which the Parties notify each other of the completion of the procedures necessary for that purpose. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã µÃ » Ã ½Ã ° Ã ¿Ã ÃÃ ²Ã ¸ Ã Ã µÃ ²ÃÃ Ã °ÃÃ ¸ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã ´Ã ²Ã °Ã ½Ã °Ã ´Ã µÃ Ã µÃ Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °. Hecho en Bruselas, el uno de febrero de dos mil doce. V Bruselu dne prvnÃ ­ho Ã ºnora dva tisÃ ­ce dvanÃ ¡ct. UdfÃ ¦rdiget i Bruxelles den fÃ ¸rste februar to tusind og tolv. Geschehen zu BrÃ ¼ssel am ersten Februar zweitausendzwÃ ¶lf. Kahe tuhande kaheteistkÃ ¼mnenda aasta veebruarikuu esimesel pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã ·Ã ½ ÃÃ Ã Ã Ã · Ã ¦Ã µÃ ²Ã Ã ¿Ã Ã ±Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ´Ã Ã ´Ã µÃ ºÃ ±. Done at Brussels on the first day of February in the year two thousand and twelve. Fait Ã Bruxelles, le premier fÃ ©vrier deux mille douze. Arna dhÃ ©anamh sa BhruisÃ ©il, an chÃ ©ad lÃ ¡ de Feabhra an bhliain dhÃ ¡ mhÃ ­le agus a dÃ ³ dhÃ ©ag. Fatto a Bruxelles, addÃ ¬ primo febbraio duemiladodici. BriselÃ , divtÃ «kstoÃ ¡ divpadsmitÃ  gada pirmajÃ  februÃ rÃ «. Priimta du tÃ «kstanÃ iai dvyliktÃ ³ metÃ ³ vasario pirmÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kÃ ©tezer-tizenkettedik Ã ©v februÃ ¡r havÃ ¡nak elsÃ  napjÃ ¡n. MagÃ §mul fi Brussell, fl-ewwel jum ta' Frar tas-sena elfejn u tnax. Gedaan te Brussel, de eerste februari tweeduizend twaalf. SporzÃ dzono w Brukseli dnia pierwszego lutego roku dwa tysiÃ ce dwunastego. Feito em Bruxelas, em um de fevereiro de dois mil e doze. Ã ntocmit la Bruxelles la Ã ®ntÃ ¢i februarie douÃ  mii doisprezece. V Bruseli dÃ a prvÃ ©ho februÃ ¡ra dvetisÃ ­cdvanÃ ¡sÃ ¥. V Bruslju, dne prvega februarja leta dva tisoÃ  dvanajst. Tehty BrysselissÃ ¤ ensimmÃ ¤isenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ helmikuuta vuonna kaksituhattakaksitoista. Som skedde i Bryssel den fÃ ¶rsta februari tjugohundratolv. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ¸Ã  Ã Ã Ã Ã · Por la UniÃ ³n Europea Za Evropskou unii For Den EuropÃ ¦iske Union FÃ ¼r die EuropÃ ¤ische Union Euroopa Liidu nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ½Ã Ã Ã · For the European Union Pour l'Union europÃ ©enne Per l'Unione europea Eiropas SavienÃ «bas vÃ rdÃ   Europos SÃ jungos vardu Az EurÃ ³pai UniÃ ³ rÃ ©szÃ ©rÃ l GÃ §all-Unjoni Ewropea Voor de Europese Unie W imieniu Unii Europejskiej Pela UniÃ £o Europeia Pentru Uniunea EuropeanÃ  Za EurÃ ³psku Ã ºniu Za Evropsko unijo Euroopan unionin puolesta FÃ ¶r Europeiska unionen Ã Ã ° Ã ¿ÃÃ °Ã ²Ã ¸Ã Ã µÃ »Ã Ã Ã ²Ã ¾Ã Ã ¾ Ã ½Ã ° Ã Ã ¾Ã ·Ã °Ã ¼Ã ±Ã ¸Ã º Por el Gobierno de Mozambique Za vlÃ ¡du Mosambiku For Mozambiques regering FÃ ¼r die Regierung Mosambiks Mosambiigi valitsuse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã ²Ã ­Ã Ã ½Ã ·Ã Ã · Ã Ã ·Ã  Ã Ã ¿Ã ¶Ã ±Ã ¼Ã ²Ã ¯Ã ºÃ ·Ã  For the Government of Mozambique Pour le gouvernement du Mozambique Per il governo del Mozambico Mozambikas valdÃ «bas vÃ rdÃ   Mozambiko VyriausybÃ s vardu Mozambik kormÃ ¡nya rÃ ©szÃ ©rÃ l GÃ §all-Gvern tal-MoÃ ¼ambik Voor de regering van Mozambique Pelo Governo de MoÃ §ambique W imienu rzÃ du Mozambiku Pentru guvernul Mozambicului Za vlÃ ¡du Mozambiku Za vlado Mozambika Mosambikin tasavallan puolesta FÃ ¶r MoÃ §ambiques regering ANNEX CONDITIONS FOR THE EXERCISE OF FISHING ACTIVITIES BY EUROPEAN UNION VESSELS IN THE FISHING ZONE OF MOZAMBIQUE CHAPTER I GENERAL PROVISIONS 1. Designation of competent authority For the purposes of this Annex and notwithstanding any indication to the contrary, any reference to the European Union (EU) or to Mozambique as a competent authority shall mean:  for the EU: the European Commission, where applicable via the EU Delegation in Mozambique,  for Mozambique: the Ministry of Fisheries. 2. Mozambiques fishing zone All the provisions of the Protocol and its Annex apply exclusively in the fishing zone of Mozambique as indicated in Appendix 2. 3. Appointment of a local agent Any EU vessel which plans to obtain a fishing authorisation under the present Protocol should be represented by a consignee resident in Mozambique. 4. Bank account Mozambique shall notify the EU before the entry into force of the Protocol of the details of the bank account(s) into which the financial sums payable by EU vessels under the Agreement should be paid. The inherent costs linked to bank transfers shall be borne by ship-owners. CHAPTER II TUNA FISHING AUTHORISATIONS 1. Condition for obtaining a tuna fishing authorisation  eligible vessels The tuna fishing authorisations referred to in Article 6 of the Agreement shall be issued on the condition that the vessel is included in the EU register of fishing vessels in the list of authorised fishing vessels of the IOTC and that all previous obligations of the ship-owner, the master, or the vessel itself arising out of fishing activities in Mozambique under the Agreement and the Mozambican fisheries legislation have been met. 2. Application for a fishing authorisation The EU shall submit to Mozambique an application for a fishing authorisation in respect of any vessel wishing to fish under the Agreement at least 20 working days before the start of the period of validity requested using the form attached to this Annex as Appendix 1. The application must be typed or legibly written in block capitals. For each initial application for a fishing authorisation on the basis of the Protocol in force, or following a technical change to the vessel concerned, the application shall be accompanied by: (i) the proof of payment of the advance payment fee for the period of validity of the fishing authorisation requested; (ii) the name, address and contact of:  the owner of the fishing vessel,  the operator of the fishing vessel,  the local consignee for the vessel, where there is one; (iii) a recent colour photograph of the vessel, showing a lateral view, and at least 15 cm x 10 cm in size; (iv) the seaworthiness certificate of the vessel; (v) the registration certificate of the vessel; (vi) the health certificate of the vessel, delivered by the EU competent authority; (vii) the contact details of the fishing vessel (fax, e-mail, etc.). For renewal of a fishing authorisation under the Protocol in force for a vessel whose technical specifications have not been modified, the renewal application shall only be accompanied by proof of payment of the fee. 3. Advance payment fee The amount of the advance payment fee is set on the basis of the annual rate specified in the technical sheets included in Appendix 2 to this Annex. It shall include all local and national taxes with the exception of port taxes, landing taxes, transhipment taxes and charges for the provision of services. 4. Provisional list of vessels authorised to fish Once it has received the fishing authorisation applications, the national body responsible for supervising fishing activities shall immediately draw up, for each category of vessel, the provisional list of applicant vessels. This list shall be sent without delay to the EU by the Mozambique competent authority. The EU shall forward the provisional list to the ship-owner or to the consignee. If the EU offices are closed, Mozambique may send the provisional list directly to the ship-owner or their consignee with a copy to the EU. 5. Issue of fishing authorisation Fishing authorisations for all vessels shall be issued to ship-owners or their consignee within 15 working days of receiving the full application by the competent authority. A copy of this fishing authorisation shall be sent immediately to the EU Delegation. 6. List of vessels authorised to fish Once the fishing authorisation is issued, the national body responsible for supervising fishing activities shall draw up immediately for each category of vessel the final list of vessels which are authorised to fish in the Mozambique fishing zone. This list shall be sent immediately to the EU and shall replace the provisional list mentioned above. 7. Period of validity of the fishing authorisation Fishing authorisations shall be valid for one year and be renewable. In order to establish the start of the period of validity, annual period shall mean: (i) for the first year of application of the Protocol, the period between the date of its entry into force and 31 December of the same year; (ii) then, each complete calendar year; (iii) for the last year of application of the Protocol, the period between 1 January and the date of expiry of the Protocol; (iv) for the first and for the last year of the Protocol the advance payment fee should be calculated on the pro rata temporis basis. 8. Documents to be carried onboard While in Mozambique waters or in Mozambique port, the following documents must be carried on board fishing vessel at all times: (a) the fishing authorisation; (b) documents issued by a competent authority of the flag State of such fishing vessel, showing:  the number under which the fishing vessel is registered, the vessel certificate of registry,  conformity certificate provided for by the International Maritime Organisation (IMO) Torremolinos Convention; (c) up-to-date certified drawings or descriptions of the layout of the fishing vessel and in particular, the number of fish holds of the fishing vessels, with the storage capacity expressed in cubic metres; (d) if any modification was made to the characteristics of the fishing vessel with respect to its length overall, its gross registered tonnage, the horsepower of its main engine or engines or its hold capacity, a certificate, certified by a competent authority of the flag State of the fishing vessel, describing the nature of such modification; (e) if the fishing vessel is equipped with chilled or refrigerated sea-water tanks, a document certified by a competent authority of the flag State of the vessel indicating the calibration of the tanks in cubic metres; (f) authorisation to fish outside the waters under the jurisdiction of the flag State issued in respect of the fishing vessel; (g) a copy of Mozambique Fisheries Law (Law No 3/90) and Marine Fisheries Regulations (REPMAR Decree No 43/2003). 9. Transfer of fishing authorisation The fishing authorisation shall be issued for a given vessel and shall not be transferable. However, where force majeure is proven, at the request of the EU, a vessel fishing authorisation may be replaced by a new authorisation, issued for another similar vessel or a substitute vessel, without payment of a new advance payment. In such case, the statement of fees for freezer tuna seiners and surface longliners in Chapter IV shall take into account the total catch of the two vessels in the zone of Mozambique. The transfer shall involve the fishing authorisation to be replaced being returned by the ship-owner or its consignee in Mozambique and the immediate drawing up by Mozambique of the replacement authorisation as soon as possible. The replacement authorisation shall be issued without further delay to the ship-owner or its consignee when the authorisation to be replaced is returned. The replacement authorisation shall take effect on the day on which the authorisation to be replaced is returned. Mozambique shall update the list of vessels authorised to fish as soon as possible. The new list shall be sent without delay to the national body responsible for supervising fishing, and to the EU. 10. Support vessels Support vessels must be authorised in compliance with the provisions and conditions provided for in Mozambican legislation. The annual licence fee applicable for the support vessel is EUR 3 580 per year. The competent Mozambican authorities shall send the list of these authorisations to the Commission on a regular basis, via the Delegation of the EU in Mozambique. CHAPTER III TECHNICAL MEASURES Technical measures applicable to the vessels holding a fishing authorisation, relating to the zone, fishing gear and additional catch, shall be defined for each fishing category in the technical sheets contained in Appendix 2 to this Annex. The vessels shall respect the fisheries legislation of Mozambique and all the resolutions adopted by the IOTC (Indian Ocean Tuna Commission). CHAPTER IV CATCH REPORTING 1. Definition of the fishing trip For the purposes of this Annex, the duration of a fishing trip by a EU vessel shall be defined as follows:  the period elapsing between entering and leaving Mozambiques fishing zone, or  the period elapsing between entering Mozambiques fishing zone and a transhipment in port and/or a landing in Mozambique. 2. Fishing logbook The master of an EU vessel fishing under the Agreement shall keep an IOTC fishing logbook, for which the model for each category of fishing is included in Appendix 3 to this Annex. The fishing logbook must comply with IOTC resolution 08/04 for longliners and resolution 10/03 for purse seiners. The fishing logbook shall be completed by the master for each day the vessel is present in the fishing zone of Mozambique. Each day the master shall record in the fishing logbook the quantity of each species, identified by its code alpha 3 of the FAO, caught and kept on board, expressed in kilograms of live weight or, where necessary, the number of individual fish. For each main species, the master shall also mention the by-catch. The fishing logbook shall be filled in legibly, in block capitals, and shall be signed by the master. The master shall be responsible for the accuracy of the data recorded in the fishing logbook. 3. Catch reporting The master shall notify the vessels catch by submitting to Mozambique its fishing logbooks for the period of its presence in the fishing zone of Mozambique. The fishing logbooks shall be transmitted in one of the following ways: (i) when passing through a port of Mozambique, the original of each fishing logbook shall be submitted to the local representative of Mozambique, who shall confirm receipt thereof in writing; copy of the logbook shall be handed over to the Mozambique inspection team; (ii) when leaving the fishing zone of Mozambique without first passing through a Mozambican port, the original of each fishing logbook shall be sent within a period of seven working days after arrival in any other port, and in any case within a period of 15 working days after leaving the Mozambican zone; (a) by e-mail, to the e-mail address given by the national body supervising fishing activities; (b) or by fax, to the number given by the national body supervising fishing activities; (c) or by the letter sent to the national body supervising fishing activities. The two Parties shall establish from the 1 January 2012 a protocol for the electronic exchange of all catch and reporting data based on an electronic logbook: the two Parties shall then plan the implementation of the protocol and the replacement of the paper version of the catch reporting with an electronic version by 1 July 2012. The master shall send a copy of all the fishing logbooks to the EU and its flag State competent authority. For tuna-fishing vessels and surface longliners, the master shall also send a copy of all the fishing logbooks to the Instituto Nacional de InvestigaÃ §Ã £o Pesqueira (IIP) and to one of the following scientific institutes: (i) Institut de recherche pour le dÃ ©veloppement (IRD); (ii) Instituto EspaÃ ±ol de OceanografÃ ­a (IEO); (iii) IPIMAR (Instituto PortuguÃ ªs de InvestigaÃ §Ã £o Maritima). The return of the vessel into the zone of Mozambique within the period of validity of its fishing authorisation shall give rise to further catch reporting. Where the provisions concerning catch reporting are not observed, Mozambique may suspend the fishing authorisation of the vessel concerned until the missing catch report is obtained and penalise the ship-owner in accordance with the relevant provisions under the national legislation in force. If the offence is repeated, Mozambique may refuse to renew the fishing authorisation. Mozambique shall inform the EU immediately of any sanction applied in this context. 4. Final statement of fees for the tuna-fishing vessels and surface longliners For each ocean-going tuna seiner and surface longliner, the EU shall draw up, on the basis of its catch reporting confirmed by the above scientific institutes, a final statement of the fees owed by the vessel in respect of its annual season for the previous calendar year. The EU shall send this final statement to Mozambique and to the ship-owner before 31 July of the year in progress. Mozambique may contest the final statement, on the basis of documentary proof, within 30 working days of its being sent. In the case of disagreement, the Parties shall consult each other in the Joint Committee. If Mozambique does not object within 30 working days, the final statement shall be considered to be adopted. Where the final statement is greater than the anticipated flat-rate fee paid to obtain the fishing authorisation, the ship-owner shall pay the outstanding balance to Mozambique by 30 September of the year in progress. Where the final statement is less than the expected flat-rate fee, the remaining amount may not be reclaimed by the ship-owner. CHAPTER V LANDINGS AND TRANSHIPMENTS Transhipments at sea are prohibited. All transhipment operations in port are monitored under the presence of Mozambican fishing inspectors. The master of an EU vessel wishing to land or to tranship must notify Mozambique, at least 48 hours before landing or transhipment, of the following: (a) the name of the fishing vessel which must land or tranship and its number in the IOTC record of fishing vessels; (b) the port of landing or transhipment; (c) the date and time scheduled for the landing or transhipment; (d) the quantity (expressed in kilograms of live weight or, if necessary, the number of individual fish) of each species to be landed or transhipped (identified by its FAO alpha 3 code); (e) in the case of transhipment, the name of the receiving vessel. For the receiving vessels, not later than 24 hours before the beginning and at the end of the transhipment, the master of the receiving carrier vessel shall inform the Mozambican authorities of the quantities of tuna and tuna-like species transhipped to his vessel and complete and transmit the transhipment declaration to the Mozambican authority within 24 hours. The transhipment operation is subject to a prior authorisation delivered by Mozambique to the captain or its consignee within 24 hours after the abovementioned notification. The transhipment operation must be carried out in a Mozambican port authorised for this purpose. The designated fishing ports where transhipment operations are permitted in Mozambique are Maputo, Beira and Nacala (ports declared to the IOTC under resolution 10/11 and as per PSME requirements). EU vessels landing in Mozambique port shall endeavour to make their by-catch available to the local processing companies at the local market price. Upon request from the EU fishing companies the Mozambican authorities shall provide a list and contact of the local processing companies. Non-compliance with these provisions shall lead to the application of the relevant sanctions provided for under the legislation of Mozambique. CHAPTER VI CONTROL 1. Entering and leaving the zone Any entry into or departure from the fishing zone of Mozambique of an EU vessel holding a fishing authorisation must be notified to Mozambique within three hours of the entry or departure. When notifying its entry or departure, the vessel shall notify in particular: (i) the date, time and point of passage scheduled; (ii) the quantity of each target species held on board, as identified by its FAO alpha 3 code and expressed in kilograms of live weight or, if necessary, the number of individual fish; (iii) the quantity of each by-catch species retained on board as identified by its FAO alpha 3-code and expressed in kilograms of its live weight or, if necessary, the number of individual fish; (iv) the quantity of each by-catch species discarded as identified by its FAO alpha 3-code and expressed in kilograms of its live weight or, if necessary, the number of individual fish. Notification shall be given preferably by e-mail or, failing that, by fax, to an e-mail address or a telephone number or a fax number communicated by Mozambique, using the form attached to the Annex as Appendix 4. Mozambique shall confirm receipt thereof immediately by return e-mail or fax. Mozambique shall immediately inform the vessels concerned and the EU of any change to the e-mail address, telephone number or transmission frequency. Any vessel found to be fishing in the Mozambican fishing zone without having previously notified its presence shall be considered to be an unauthorised fishing vessel. Any person infringing this provision shall be liable to the penalties and sanctions provided for by the Mozambican fisheries law. The entry/exit catch reports must be kept onboard at least for one year from the date of the report transmission. 2. Periodic catch report When an EU vessel is operating in Mozambique waters, the captain of an EU vessel holding a fishing authorisation must notify the Mozambique Authority every three days with the catch made in the fishing zone of Mozambique. The first catch declaration will start five days after the date of entry in Mozambique fishing zone. Every five days when notifying its periodic catch report, the vessel shall notify in particular: (i) the date, time and position on reporting; (ii) the quantity of each target species caught and held on board during the five-day period, as identified by its FAO alpha 3 code and expressed in kilograms of live weight or, if necessary, the number of individual fish; (iii) the quantity of each by-catch species retained on board during the five-day period, as identified by its FAO alpha 3 code and expressed in kilograms of live weight or, if necessary, the number of individual fish; (iv) the quantity of each by-catch species discarded at sea during the five-day period, as identified by its FAO alpha 3 code and expressed in kilograms of live weight or, if necessary, the number of individual fish; (v) product presentation; (vi) for tuna purse seine fishing vessels:  number of successful sets on FAD since last report,  number of successful sets on free school since last report,  number of unsuccessful sets; (vii) for tuna longline fishing vessels:  number of sets since last report,  number of hooks deployed since last report. Notification shall be given preferably by e-mail or, failing that, by fax, to an e-mail address or a telephone number communicated by Mozambique, using the form attached to the Annex as Appendix 5. Mozambique shall immediately inform the vessels concerned and the EU of any change to the e-mail address, telephone number or transmission frequency. Any vessel found to be fishing in the Mozambican fishing zone without having notified its five days periodic catch report shall be considered to be an unauthorised fishing vessel. Any person infringing this provision shall be liable to the penalties and sanctions provided for by the Mozambican Fisheries Law. The periodic catch reports must be kept on board at least during one year from the date of the report transmission. 3. Inspection at sea The inspection at sea in the zone of Mozambique of EU vessels holding a fishing authorisation shall be carried out by vessels and inspectors of Mozambique who are clearly identified as being assigned to carry out fishing checks. Before going on board, the authorised inspectors shall warn the EU vessel of their decision to carry out an inspection. The inspection shall be carried out by fisheries inspectors, who must provide proof of their identity and official position as an inspector before carrying out the inspection. The authorised inspectors shall only stay on board the EU vessel for the time necessary to carry out tasks linked to the inspection. They shall carry out the inspection in a way which minimises the impact on the vessel, its fishing activity and cargo. At the end of each inspection, the authorised inspectors shall draw up an inspection report. The master of the EU vessel has the right to make comments in the inspection report. The inspection report shall be signed by the inspector drawing up the report and the master of the EU vessel. The authorised inspectors shall give a copy of the inspection report to the master of the EU vessel before leaving the vessel. In case of infringement, a copy of the notification of the infringement should be transmitted also to the EU as foreseen in chapter VIII. 4. Pre-fishing briefing and Pre-fishing inspection Every calendar year and before engaging in fishing activities, 33 % of EU vessels authorised to fish in Mozambican waters shall come to a Mozambican port for a pre-fishing briefing and a pre-fishing inspection. The list of the designated vessels that should be inspected before engaging the fishing activity is communicated by Mozambican authority to the ship-owners and a copy is transmitted to the EU. For the vessels included in the list, the fishing authorisation will be handed over immediately after the inspection at port. The ship-owner should inform 72 hours in advance the Mozambican authority about the timing and the port chosen for the inspection. Inspections will take place 24 hours upon arrival at the chosen port, namely Maputo, Beira or Nacala. Mozambique may authorise the EU to participate in the inspection in port as an observer. The master of the EU vessel shall allow the Mozambican inspectors to carry out their work. At the end of each inspection, the Mozambican inspector shall draw up an inspection report. The master of the EU vessel has the right to include his comments in the inspection report. The inspection report shall be signed by the inspector drawing up the report and the master of the EU vessel. The Mozambican inspectors shall give a copy of the inspection report to the master of the EU vessel at the end of the inspection. Mozambique shall send a copy of the inspection report to the EU within a period of eight working days after the inspection. 5. Inspection in port in case of landing and transhipment The inspection in a port of Mozambique of EU vessels which land or tranship their catch from the Mozambican zone shall be carried out by Mozambican inspectors who are clearly identified as being assigned to carry out fishing checks. Inspectors must provide proof of their identity and official position as an inspector before carrying out the inspection. The Mozambican inspectors shall only stay on board the EU vessel for the time necessary to carry out the tasks related to the inspection and shall conduct the inspection in such a way as to minimise the impact on the vessel, the landing or transhipment operation and the cargo. At the end of each inspection, the inspectors shall draw up an inspection report. The master of the EU vessel has the right to include his comments in the inspection report. The inspection report shall be signed by the inspector drawing up the report and the master of the EU vessel. The Mozambican inspectors shall give a copy of the inspection report to the master of the EU vessel at the end of the inspection. CHAPTER VII SATELLITE MONITORING SYSTEM (VMS) 1. Vessel position messages  VMS system EU vessels holding a fishing authorisation must be equipped with a satellite monitoring system (vessel monitoring system  VMS) to enable automatic and continuous communication of their position, every one hour, to the fishing control centre (Fisheries Monitoring Centre  FMC) of their flag State. Each position message must contain: (a) the vessel identification; (b) the most recent geographical position of the vessel (longitude, latitude), with a position error of less than 500 metres, and with a confidence interval of 99 %; (c) the date and time the position is recorded; (d) the speed and the course of the vessel. Each position message must be configured in accordance with the format included in Appendix 5 to this Annex. The first position recorded after entry into the Mozambican zone shall be identified by the code ENT. All subsequent positions shall be identified by the code POS, with the exception of the first position recorded after departure from the Mozambican zone, which shall be identified by the code EXI. The FMC of the flag State shall ensure the automatic processing and, if necessary, the electronic transmission of the position messages. The position messages shall be recorded in a secure manner and kept for a period of three years. 2. Transmission by the vessel in the event of breakdown of the VMS system The master shall ensure at all times that the VMS system of his vessel is fully operational and that the position messages are correctly transmitted to the FMC of the flag State. The EU vessels with defective VMS systems are not authorised to enter in the fishing zone of Mozambique. When already operating in the fishing zone of Mozambique, in the event of breakdown, the VMS system of the vessel shall be repaired at the end of the trip or replaced within 10 days. After that period, the vessel shall no longer be authorised to fish in the Mozambican zone. Vessels fishing in the Mozambican zone with a defective VMS system must communicate their position messages by e-mail or fax to the FMC of the flag State and of Mozambique, at least every two hours, and must provide all the compulsory information. 3. Secure communication of the position messages to Mozambique The FMC of the flag State shall automatically send the position messages of the vessels concerned to the FMC of Mozambique. The FMC of the flag State and Mozambique shall exchange their contact e-mail addresses and inform each other without delay of any change to these addresses. The transmission of position messages between the FMC of the flag State and Mozambique shall be carried out electronically using a secure communication system. The FMC of Mozambique shall inform the FMC of the flag State and the EU of any interruption in the receiving of consecutive position messages from a vessel holding a fishing authorisation, where the vessel concerned has not notified its departure from the zone. 4. Malfunction of the communication system Mozambique shall ensure the compatibility of its electronic equipment with that of the FMC of the flag State and inform the EU immediately of any malfunction as regards the communication and receiving of position messages with a view to finding a technical solution as soon as possible. The Joint Committee shall deal with any possible dispute arising. The master shall be considered to be responsible for any proven manipulation of the vessels VMS system aimed at disturbing its operation or falsifying its position messages. Any infringement shall be subject to the penalties provided for by Mozambican legislation in force. 5. Revision of the frequency of position messages On the basis of documentary evidence proving an infringement, Mozambique may ask the FMC of the flag State, copying in the EU, to reduce the interval for sending position messages from a vessel to every thirty minutes for a set period of investigation. This documentary evidence must be sent by Mozambique to the FMC of the flag State and the EU. The FMC of the flag State shall immediately send the position messages to Mozambique at the new frequency. The FMC of Mozambique shall then immediately notify the Control Centre of the flag State and the European Commission of the end of the inspection procedure; At the end of the set investigation period, Mozambique shall inform the FMC of the flag State and the EU of any monitoring which is required. CHAPTER VIII INFRINGEMENTS Failure to observe any of the rules and provisions of the Protocol the management and conservation of living resources measures or Mozambique fisheries legislation may be penalised by fines, suspension, revocation or non-renewal of the vessels fishing authorisation. 1. Treatment of infringements Any infringement committed in the Mozambican fishing zone by an EU vessel holding a fishing authorisation in accordance with the provisions of this Annex must be mentioned in an (inspection) report. In case of an inspection on board, the signature of the inspection report by the master shall be without prejudice to the ship owners right of defence in respect of an infringement. Where the master refuses to sign the inspection report, he writes in the inspection report the reasons of his refusal with the mention refusal to sign. For any infringement committed in Mozambique fishing zone by an EU vessel holding a fishing authorisation the notification of the infraction defined and the accessory sanctions imposed to the captain or the fishing company shall be sent directly to the shipowners following the procedures set in the Mozambique Fisheries Law. A copy of the notification should be sent to the flag State of the vessel and to the EU within 72 hours. 2. Detention of a vessel Where permitted under the Mozambican legislation in force regarding the infringement, any EU vessel having committed an infringement may be forced to cease its fishing activity and, where the vessel is at sea, to return to a Mozambican port. Mozambique shall notify the EU within 24 hours of any detention of an EU vessel holding a fishing authorisation. The notification will provide the reasons of the arrest and/or detention. Before taking any measure against the vessel, the master, the crew or the cargo, with the exception of measures aimed at protecting evidence, Mozambique shall designate an investigating officer and organise, at the request of the EU, within one working day of notification of the detention of the vessel, an information meeting to clarify the facts which have led to the vessel being detained and to explain what further action may be taken. A representative of the flag State and of the ship-owner of the vessel may attend this information meeting. 3. Penalties for infringements  Compromise procedure The penalty for the infringement shall be set by Mozambique according to the provisions of the national legislation in force. In the event that the ship-owner does not accept the fines, a compromise procedure prior to launching the legal procedures shall be undertaken between the Mozambican authorities and the EU vessel to settle the issue amicably. A representative of the flag State of the vessel may participate in this compromise procedure. The compromise procedure shall finish at the latest 72 hours after the notification of the detention of the vessel. 4. Legal proceeding  Bank guarantee If the abovementioned compromise procedure fails and the infringement is brought before the competent court, the owner of the vessel which committed the infringement shall deposit a bank guarantee at a bank designated by Mozambique, the amount of which, as set by Mozambique, covers the costs linked to the detention of the vessel, the estimated fine and any compensation. The bank guarantee may not be recovered until the legal proceedings have been concluded. The bank security shall be released and returned to the shipowner without delay after the judgment has been given: (a) in full, if no penalty has been imposed; (b) for the amount of the remaining balance, if the penalty is a fine which is lower than the amount of the bank security. Mozambique shall inform the EU of the outcome of the legal proceedings within eight days of the judgement being given. 5. Release of the vessel and the crew The vessel and its crew shall be authorised to leave the port once the penalty has been paid in a compromise procedure, or once the bank guarantee has been deposited. CHAPTER IX SIGNING-ON OF SEAMEN 1. Number of seamen to sign on During their activities in Mozambiques fishing zone, the EU ocean-going tuna seiners shall sign-on at least 2 Mozambican qualified seamen per vessel. The longliners shall sign on at least one Mozambican qualified seaman per vessel. The owners of EU vessels shall endeavour to sign on additional Mozambican seamen. When no Mozambican seamen are taken on board, for any reason, EU ship-owners shall be obliged to pay a flat rate amount equivalent to a figure based on the number of days that the vessel operated in Mozambique fishing zone multiplied by the amount per day which is fixed at EUR 30 per seaman per vessel per day. The flat rate shall be paid to the Mozambique authorities at the latest by 31 December of the same year. That sum shall be used for the training of seamen/fishermen in Mozambique and shall be paid into an account specified by the authorities of Mozambique. 2. Free choice of seamen Mozambique holds a list of qualified seamen to be signed on for EU vessels. The ship-owner, or their consignee, shall choose freely from this list the seamen to be signed on and shall notify Mozambique of their inclusion in the crew. 3. Seamens contracts The employment contract shall be drawn up by the ship-owner or its consignee and the seaman, if necessary represented by their union, in liaison with Mozambique. It shall stipulate in particular the date and port of signing on. These contracts shall guarantee the seamen the social security cover applicable to them in Mozambique, including life assurance and sickness and accident insurance. A copy of the contract shall be given to the signatories. The basic working rights laid down in the declaration of the International Labour Organisation (ILO) shall be afforded to Mozambican seamen. This concerns in particular the freedom of association and the effective recognition of the right to collective bargaining, and the elimination of discrimination in respect of employment and occupation. 4. Seamens wages The wages of the Mozambican seamen shall be paid by the ship-owner. They shall be set before the fishing authorisation is issued and by mutual agreement between the ship-owner and its consignee in Mozambique. The wages shall not be lower than those of crews on national vessels, nor the level determined by the ILO. 5. Seamens obligations The seamen shall report to the master of the vessel to which they have been appointed the day before the signing-on date stipulated in their contract. The master shall inform the seaman of the date and time of signing on. If the seaman withdraws or does not present himself at the date and time stipulated for his signing on, his contract shall be considered to be null and void and the ship-owner shall be automatically discharged from its obligation to sign him on. In this case the ship-owner shall not be liable for any financial penalty or compensation payment. CHAPTER X 1. Observation of fishing activities All EU vessels holding a fishing authorisation in Mozambique shall contribute EUR 300 to the fisheries observer programme to be paid into the competent authority specific account, when they apply for the fishing authorisation. This fund shall be used to cover administrative and management cost of the observers programme. This observation programme shall conform to the provisions provided for in the resolutions adopted by the IOTC (Indian Ocean Tuna Commission). 2. Designated vessels and observers Mozambique authorities shall draw a list of vessels designated to take an observer on board. This list shall be kept up to date. It shall be forwarded to the European Commission as soon as it has been drawn up. The Mozambique authorities shall inform the ship-owners concerned of the name of the observers appointed to be taken on board of their vessel no later than 15 days before the observers planned embarkation date. The observers shall not spend more time on board the vessel than is necessary to carry out their duties. 3. Observers salary The salary and social contributions of the observer shall be borne by the Mozambican authorities. 4. Embarkation conditions The embarkation conditions for the observer, in particular the duration of presence on board, shall be defined by mutual agreement between the ship-owner or its consignee and Mozambique. Observers shall be treated as officers. However, receiving the observer on board shall take into account the technical structure of the vessel. The ship-owner shall bear the costs of providing accommodation and food for the observer on board. The master shall take all the measures for which he is responsible to guarantee the physical safety and general wellbeing of the observer. Observers shall be granted access to every facility needed to carry out their duties. They shall have access to means of communication and any documents on board, and to documents relating to the fishing activities of the vessel, in particular the fishing logbook, freeze log and navigation log, and the parts of the vessel directly linked to their duties. 5. Embarkation and landing of observers The observer shall sign on in a port chosen by the ship-owner. The ship-owner or its representative shall notify Mozambique, with a notice period of 10 days before the embarkation, of the date, time and port of embarkation of the observer. If the observer is embarked in a foreign country, their travel costs to the port of embarkation shall be borne by the ship-owner. If the observer does not arrive to embark within 12 hours of the date and time set, the ship-owner shall be automatically discharged from its obligation to allow the observer to embark. It shall be free to leave the port and start fishing operations. Where the observer is not disembarked in a port of Mozambique, the ship-owner shall bear the costs of accommodation and food during the time the observer is waiting for repatriation flight. 6. Observers obligations Whilst they are on board observers shall: (a) take all appropriate measures so as not to interrupt or hinder fishing operations; (b) respect on-board property and equipment; (c) respect the confidential nature of any document belonging to the vessel. The observers shall communicate observations by radio, fax or e-mail at least once a week while the vessel is fishing in the Mozambican fishing zone, including the quantity of catches and by-catches on board and any other duties as required by the authority. 7. Observers report Before leaving the vessel, the observer shall submit a report of his observations to the master of the vessel. The master of the vessel shall have the right to make comments in the observers report. The report shall be signed by the observer and the master. The master shall receive a copy of the observers report. The observer shall send his report to Mozambique, which shall send a copy of it to the EU within 15 working days of the disembarkation of the observer. APPENDICES TO THIS ANNEX 1. Appendix 1  Application form for a fishing authorisation 2. Appendix 2  Technical sheets 3. Appendix 3  Fishing logbook 4. Appendix 4  Entry/exit notification form 5. Appendix 5  Format of VMS message position Appendix 1 APPLICATION FORM FOR A FISHING AUTHORISATION Appendix 2 TECHNICAL SHEETS SHEET: TUNA SEINERS AND SURFACE LONGLINERS Fishing zone: Beyond 12 nautical miles from the base lines. Geographical coordinates: see table below Authorised gear: Seine Surface longliner By-catches: Compliance with IOTC Resolutions Authorised tonnage/Fees: Number of vessels authorised to fish Ocean-going tuna seiner vessels : 43 surface longliner vessels: 32 Annual advance payment fee: EUR 5 100 per ocean-going tuna seiner vessel, for 146 tonnes of catch of highly migratory and associated species EUR 4 100 per surface longliner vessel > 250 GT, for 118 tonnes of catch of highly migratory and associated species EUR 2 500 per surface longliner vessel < 250 GT, for 72 tonnes of catch of highly migratory and associated species Additional fee: EUR 35 per tonne caught Mozambique national seamen EUR 30 per seaman, per vessel, per day in case of non-embarking Observers (contribution to the fisheries observer program) EUR 300 per year, per vessel Geographical coordinates: Point 1 2 3 4 5 6 7 8 9 10 11 Latitude 26 °50 ²S 26 °00 ²S 25 °10 ²S 24 °45 ²S 22 °42 ²S 21 °34 ²S 20 °03 ²S 16 °38 ²S 15 °40 ²S 11 °50 ²S 10 °26 ²S Longitude 37 °36 ²E 38 °15 ²E 38 °38 ²E 38 °24 ²E 37 °54 ²E 37 °30 ²E 37 °58 ²E 41 °18 ²E 42 °31 ²E 41 °45 ²E 42 °05 ²E Appendix 3 FISHING LOGBOOK Appendix 4 ENTRY/EXIT NOTIFICATION FORM COMMUNICATION FORMAT REPORTS ENTRY/EXIT REPORTS PERIODIC CATCH REPORT WHEN IN MOZAMBICAN EEZ All reports shall be transmitted to the competent authority, the National Fisheries Administration of Mozambique, at: e-mail: entryexitcatchmoz@gmail.com (Alternative  fax: +258 21 320 335) Please note that:  entry or exit reports must be sent to the e-mail provided above within three hours before the event,  catch must be reported per species and live weight,  catch unit must be in kilogramme,  the reporting of catch relates to both the targeted species and the by-catch species. The species list provided below can be changed according to the species caught. 1. Entry report format (within three hours before the event) Subject text: Vessel Name/IN Vessel name: International radio call sign: Date of entry (dd/mm/yyyy): Time of entry (UTC): Position of entry (Deg Mn Sec): Total quantity of fish species on board at Entry in EEZ Yellowfin (YFT) kg Bigeye tuna (BET) kg Skipjack (SKJ) kg Albacore (ALB) kg Marlin (MAR) kg Swordfish (SWO) kg Shortbill spearfish (SSP) kg Sailfish (SFA) kg Blue shark (BSH) kg Porbeagle (POR) kg Mako shark (MAK) kg Great white shark (TIG) kg Crocodile shark (PSK) kg Thresher sharks (THR) kg Oceanic whitetip shark (OCS) kg Hammerhead Sharks (SPN) kg Other Requiem sharks (CWZ) kg Others (specify species + FAO Code) kg Etc ¦ 2. Exit report format (within three hours before the event) Subject text: Vessel Name/OUT Vessel name: International radio call sign: Date of exit (dd/mm/yyyy): Time of exit (UTC): Position at exit (Deg Mn Sec): Total quantity of fish species on board at Exit of EEZ Yellowfin (YFT) kg Bigeye tuna (BET) kg Skipjack (SKJ) kg Albacore (ALB) kg Marlin (MAR) kg Swordfish (SWO) kg Shortbill spearfish (SSP) kg Sailfish (SFA) kg Blue shark (BSH) kg Porbeagle (POR) kg Mako shark (MAK) kg Great white shark (TIG) kg Crocodile shark (PSK) kg Thresher sharks (THR) kg Oceanic whitetip shark (OCS) kg Hammerhead Sharks (SPN) kg Other Requiem sharks (CWZ) kg Others (specify + FAO Code) Etc ¦ 3. Weekly/periodic catch report format (every three days when the vessel is operating in Mozambique waters) Subject text: Vessel Name/WCR Vessel name: International radio call sign: Date at reporting (dd/mm/yyyy): Time at reporting (UTC): Position at reporting (Deg Mn Sec) Catch in Mozambique EEZ (kg) Yellowfin (YFT) kg Bigeye tuna (BET) kg Skipjack (SKJ) kg Albacore (ALB) kg Marlin (MAR) kg Swordfish (SWO) kg Shortbill spearfish (SSP) kg Sailfish (SFA) kg Blue shark (BSH) kg Porbeagle (POR) kg Mako shark (MAK) kg Great white shark (TIG) kg Crocodile shark (PSK) kg Thresher sharks (THR) kg Oceanic whitetip shark (OCS) kg Hammerhead Sharks (SPN) kg Other Requiem sharks (CWZ) kg Others (specify species + FAO Code) Etc ¦ For tuna purse seine fishing vessel:  number of successful sets on FAD since last report:  number of successful sets on free school since last report:  number of unsuccessful sets: For tuna longline fishing vessel:  number of sets since last report:  number of hooks deployed since last report: The table below shows the official alphanumeric codes (also called 3-alpha) for the species under the mandate of the IOTC. The English, French and Scientific names are taken from the FAO taxonomy. Code English Name French Name Scientific Name ALB Albacore tuna Germon Thunnus alalunga BET Bigeye tuna Patudo; Thon obÃ ¨se Thunnus obesus BFT Bluefin tuna Thon rouge Thunnus thynnus thynnus BIL Marlins, sailfishes, spear fish Poissons epÃ ©e NCA (2) Xiphioidei NEI (1) BIP Indo-Pacific Bonito Bonito oriental Sarda orientalis BLM Black Marlin Makaire noir Makaira indica BLT Bullet tuna Bonitou Auxis rochei BLZ Indo-Pacific Blue Marlin Makaire bleu de lIndo Pacifique Makaira mazara COM Narrow barred Spanish Mackerel Thazard rayÃ © Scomberomorus commersoni DOT Dogtooth tuna Bonite Ã gros yeux Gymnosarda unicolor FRI Frigate tuna Auxide Auxis thazard FRZ Frigate and Bullet tunas Auxides et Bonitous Auxis spp. GUT Indo-Pacific king mackerel Thazard ponctuÃ © Scomberomorus guttatus KAW Kawakawa Thonine orientale Euthynnus affinis KGX Seerfishes NEI (1) Thazards NCA (2) Scomberini NEI (1) LOT Longtail tuna Thon mignon Thunnus tonggol MAR Marlines NEI (1) Makaire NCA (2) MLS Striped Marlin Marlin rayÃ © Tetrapturus audax OBL Billfishes, unclassified Porte-Ã ©pÃ ©e non-classifiÃ ©s OTH Others NEI (1) Autres NCA (2) Scombridae and Xiphioidei RSK Requiem sharks Carcharinidae SBF Southern Bluefin tuna Thon rouge du sud Thunnus maccoyii SFA Indo-Pacific Sailfish Voilier de lIndo-Pacifique Istiophorus platypterus SHK Shark Requins SKJ Skipjack Listao; Bonite Ã ventre rayÃ © Katsuwonus pelamis SSP Short-billed spearfish Makaire Ã rostre court Tetrapterus angustirostris STS Streaked seerfish Thazard cirrus Scomberomorus lineolatus SWO Swordfish Espadon Xiphias gladius TUN Tunas and Bonitos NEI (1) Thons et bonites NCA (2) Thunnini and Sardini NEI (1) WAH Wahoo Thazard-bÃ ¢tard Acanthocybium solandri YFT Yellowfin tuna Albacore Thunnus albacares (1) NEI: not elsewhere included. (2) NCA: non compris ailleurs. Appendix 5 FORMAT OF VMS MESSAGE POSITION COMMUNICATION OF VMS MESSAGES POSITION REPORT Data element Code Mandatory/optional Content Start record SR M System detail  indicates start of record Addressee AD M Message detail  addressee. Alpha-3 ISO country code From FR M Message detail  sender. Alpha-3 ISO country code Flag State FS O Message detail  flag State Type of message TM M Message detail  message type [ENT, POS, EXI] Radio call sign RC M Vessel detail  international radio call sign of vessel Contracting Party internal reference number IR O Vessel detail  unique Contracting Party number (flag State ISO3 code followed by number) External registration number XR M Vessel detail  number marked on side of vessel Latitude LA M Vessel position detail  position in degrees and minutes N/S DDMM (WGS84) Longitude LO M Vessel position detail  position in degrees and minutes E/W DDMM (WGS84) Course CO M Vessel course 360 ° scale Speed SP M Vessel speed in tenths of knots Date DA M Vessel position detail  date of record of UTC position (YYYYMMDD) Time TI M Vessel position detail  time of record of UTC position (HHMM) End record ER M System detail  indicates end of record M = mandatory data element. O = optional data element. Each data transmission is structured as follows: 1. characters are accorded to the ISO 8859.1 norm; 2. a double slash (//) and field code SR indicate the start of the message; 3. each data element is identified by its code and separated from the other data elements by a double slash (//); 4. a single slash (/) separates the field code and the data; 5. the ER code followed by a double slash (//) indicates the end of the message; 6. the optional data elements must be inserted between the start and the end of the message.